PER CURIAM.
The principal and controlling questions are the same as in Orient Ins. Co. v. Leonard (herewith decided) 120 Fed. 808. In that case, the former decision of this court in Leonard v. Orient Ins. Co., 48 C. C. A. 369, 109 Fed. 286, 54 L. R. A. 706, furnished the law of the case on the construction of the policy. Here it stands simply as a precedent; but it is one we are disposed to follow. A few of the minor questions made on the trial differ from those in the Orient Case. We have examined them carefully and find no error. The judgment is affirmed.